April 11, 2016 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Harvest Capital Credit Corporation File No. 814-00985 Rule 17g-1(g) Fidelity Bond Filing Ladies and Gentlemen: On behalf of Harvest Capital Credit Corporation (the “ Company ”), enclosed herewith for filing, pursuant to Rule17g-1(g) under the Investment Company Act of 1940, as amended (the “ 1940 Act ”), are the following: 1. A copy of the Company’s Fidelity Bond in the amount of $600,000 (the “ Bond ”); 2. A copy of the resolutions approved by the unanimous written consent of the Board of Directors of the Company on April 8, 2016, and by which a majority of the directors who are not “interested persons” of the Company as defined under Section2(a)(19) of the 1940 Act approved the amount, type, form, and coverage of the Bond; and 3. A copy of the Single-Insured Investment Bond Agreement, effective April 24, 2016, pursuant to Rule 17g-1(g) under the 1940 Act. The premium was paid for the period beginning April 24, 2016 and ending April 24, 2017. If you have any questions regarding this submission, please do not hesitate to call me at (678) 392-3150. Very truly yours, /s/ Craig R. Kitchin Craig R. Kitchin Chief Financial Officer, Chief Compliance Officer, and Secretary of the Company CERTIFICATE OF SECRETARY The undersigned, Craig R. Kitchin, Secretary of Harvest Capital Credit Corporation, a Delaware corporation (the “ Company ”), does hereby certify that: 1.This certificate is being delivered to the Securities and Exchange Commission (the “ SEC ”) in connection with the filing of the Company’s fidelity bond (the “ Bond ”) pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, and the SEC is entitled to rely on this certificate for purposes of the filing. 2.The undersigned is the duly elected, qualified, and acting Secretary of the Company, and has custody of the corporate records of the Company and is a proper officer to make this certification. 3.Attached hereto as Exhibit A is a copy of the resolution approved by the Board of Directors of the Company, including a majority of the Board of the Directors who are not “interested persons” of the Company, approving the amount, type, form, and coverage of the Bond. 4.Premiums have been paid for the period April 24, 2016 to April 24, 2017. IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed this 11th day of April, 2016. /s/ Craig R. Kitchin Craig R. Kitchin Secretary EXHIBIT A Approval of Fidelity Bond WHEREAS , Section 17(g) of the Investment Company Act of 1940 (the “ 1940 Act ”) and Rule 17g-1(a) thereunder require a business development company (“ BDC ”), such as the Company, to provide and maintain a bond that has been issued by a reputable fidelity insurance company authorized to do business in the place where the bond is issued, to protect the Company against larceny and embezzlement, covering each officer and employee of the BDC who may singly, or jointly with others, have access to the securities or funds of the BDC, either directly or through authority to draw upon such funds of, or to direct generally, the disposition of such securities, unless the officer or employee has such access solely through his position as an officer or employee of a bank (each, a “ covered person ” ); WHEREAS , Rule 17g-1 under the 1940 Act specifies that the bond may be in the form of (i) an individual bond for each covered person, or a schedule or blanket bond covering such persons, (ii) a blanket bond which names the Company as the only insured (a “ single insured bond ” ), or (iii) a bond which names the Company and one or more other parties as insureds (a “ joint insured bond ” ), as permitted by Rule 17g-1 under the 1940 Act; WHEREAS , Rule 17g-1 under the 1940 Act requires that a majority of the directors who are not “interested persons” of the BDC, as such term is defined under the 1940 Act (the “ Independent Directors ”), approve periodically (but not less than once every 12 months) the reasonableness of the form and amount of the bond, with due consideration to the value of the aggregate assets of the Company to which any covered person may have access, the type and terms of the arrangements made for the custody and safekeeping of such assets, and the nature of securities and other investments to be held by the Company, and pursuant to factors contained in Rule 17g-1 under the 1940 Act, which are described in the accompanying memorandum attached hereto; and WHEREAS , under Rule 17g-1 under the 1940 Act, the Company is required to make certain filings with the SEC and give certain notices to each member of the Board in connection with the bond, and designate an officer who shall make such filings and give such notices. NOW, THEREFORE, BE IT RESOLVED , that, having considered the expected aggregate value of the securities and funds of the Company to which officers or employees of the Company may have access (either directly or through authority to draw upon such funds or to direct generally the disposition of such securities), the type and terms of the arrangements made for the custody of such securities and funds, the nature of securities and other investments to be held by the Company, the accounting procedures and controls of the Company, the nature and method of conducting the operations of the Company and the requirements of Section 17(g) of the 1940 Act and Rule 17g-1 thereunder, the Board of Directors, including all of the Independent Directors, hereby determines that the amount, type, form, premium and coverage of the fidelity bond (the “ Fidelity Bond ” ), covering the officers and employees of the Company and insuring the Company against loss from fraudulent or dishonest acts, including larceny and embezzlement, issued by Federal Insurance Company (“ Chubb ”), a subsidiary of The Chubb Corporation, having an aggregate coverage of $600,000, is fair and reasonable; FURTHER RESOLVED , that the terms and conditions of the Fidelity Bond are approved in all respects by the Board of Directors and all of the Independent Directors; FURTHER RESOLVED , that the Authorized Officers (defined below) be, and each of them hereby is, authorized, empowered, and directed (i) to negotiate, execute, and deliver such documents or agreements as may be necessary to cause the Fidelity Bond to be issued by Chubb, (ii) to take all appropriate actions, with the advice of legal counsel to the Company, to provide and maintain the Fidelity Bond on behalf of the Company, and (iii) to do and perform all acts and things in connection with the foregoing, and to cause the Company to perform its obligations thereunder, including, but not limited to, paying of any premiums; FURTHER RESOLVED , that the Chief Compliance Officer of the Company be, and hereby is, designated as the party responsible for making the necessary filings and giving the notices with respect to such bond required by paragraph (g) of Rule 17g-1 under the 1940 Act; FURTHER RESOLVED , that the Authorized Officers (defined below) be, and each of them hereby is, authorized, empowered, and directed to file a copy of the Fidelity Bond and any other related document or instrument with the Securities and Exchange Commission; FURTHER RESOLVED , that the Authorized Officers (defined below) be, and each of them hereby is, authorized, empowered, and directed, in the name and on behalf of the Company, to make or cause to be made, and to execute and deliver, all such additional agreements, documents, instruments, and certifications and to take all such steps, and to make all such payments, fees and remittances, as any one or more of such officers may at any time or times deem necessary or desirable in order to effectuate the purpose and intent of the foregoing resolutions; FURTHER RESOLVED , that any and all actions previously taken by the Company or any of its directors or Authorized Officers (defined below) in connection with the documents and actions contemplated by the foregoing resolutions be, and they hereby are, ratified, confirmed, approved, and adopted in all respects as and for the acts and deeds of the Company; and FURTHER RESOLVED , that for purposes of the foregoing resolutions, the Authorized Officers of the Company shall be the Chief Executive Officer, the President, and the Chief Financial Officer (collectively, the “Authorized Officers” ). Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT 15 Mountain View Road, Warren, New Jersey 07059 COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiarie s ): Bond Number: 82341480 HARVEST CAPITAL CREDIT CORPORATION , 25TH FLOOR FEDERAL INSURANCE COMPANY NEW YORK, NY Incorporated under the laws of Indiana a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on April 24, 2016 to12:01 a.m. on April 24, 2017 ITEM 2. LIMITS OF LIABILITY DEDUCTIBLE AMOUNTS: If “Not Covered” is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. INSURING CLAUSE SINGLE LOSS LIMIT OF LIABILITY DEDUCTIBLE AMOUNT 1. Employee $ $ 0 2. On Premises $ $ 3. In Transit $ $ 4. Forgery or Alteration $ $ 5. Extended Forgery $ $ 6. Counterfeit Money $ $ 7. Threats to Person $ $ 8. Computer System $ $ 9. Voice Initiated Funds Transfer Instruction $ See FTI Endt. $ See FTI Endt. UncollectibleItemsofDeposit $ $ AuditExpense $ $ ITEM 3. THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWING ENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH: 1 - 8 IN WITNESS WHEREOF, THE COMPANY has caused this Bond to be signed by its authorized officers, but it shall not be valid unless also signed by an authorized representative of the Company. ICAP Bond (5
